             Case 17-41165-can13                    Doc 82        Filed 02/08/19 Entered 02/08/19 15:16:11                                     Desc Main
     Fill in this information to identify the case:              Document      Page 1 of 8

   Debtor 1          CARLA M MASSIE
   Debtor 2

   United States Bankruptcy Court for the:   Western District of Missouri, Kansas City Division       District of       MO
                                                                                                                        (State)

   Case Number                  1741165



Official Form 410S1                 For Completeness of Record
                                                                                                                                                       12/15
Notice of Mortgage Payment Change
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's principal residence,
you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your
proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor:                                                                          Court claim no. (if known):                8
1900 Capital Trust III, BY U.S. BANK TRUST NATIONAL ASSOCIATION, NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS CERTIFICATE TRUSTEE

                                                                                           Date of payment change:                                   02/01/2019
                                                                                           Must be at least 21 days after date of
                                                                                           this notice

Last four digits of any number you use to identify the
debtor’s account:                                                  6433                    New total payment:                                          $1,126.84
                                                                                           Principal, interest, and escrow, if any



Part 1: Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
         No
         Yes      Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
                  basis for the change. If a statement is not attached, explain why: ________________________________________________________
                  Current escrow payment:                        $350.02            New escrow payment:                              $418.94
Part 2: Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-rate account?
         No
         Yes      Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                  attached, explain why: ________________________________________________________________________________________

                  Current interest rate:            8.47600%                                       New interest rate:          5.25000%
                  Current principal and interest payment:                           $969.30        New principal and interest payment:                         $707.90
Part 3: Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes      Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)

                Reason for change: ____________________________________________________________________________________
                Current mortgage payment:                         New mortgage payment:




Official Form 410S1                              Notice of Mortgage Payment Change                                                                   page         1
       DebtorCase
             1         17-41165-can13
                        CARLA M MASSIE                 Doc 82         Filed 02/08/19 Entered 02/08/19 15:16:11                   Desc Main
                                                                                      Case Number (if known) 1741165
                                                                     Document      Page 2 of 8
                            First Name      Middle Name            Last Name




Part 4: Sign Here
 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
 number.
 Check the appropriate box.

        I am the creditor

        I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

 /s/     Justin Alexander                                                                   Date     02/08/2019
 Signature



 Print                       Justin Alexander                                               Title   Bankruptcy Case Manager

 Company                    NewRez LLC DBA Shellpoint Mortgage Serv

 Address                    PO Box 10826


                            Greenville                                       SC                29603-0826


 Contact phone              (800) 365-7107                                          Email     mtgbk@shellpointmtg.com




Official Form 410S1                                 Notice of Mortgage Payment Change                                                    page   2
Case 17-41165-can13   Doc 82    Filed 02/08/19 Entered 02/08/19 15:16:11   Desc Main
                               Document      Page 3 of 8
Case 17-41165-can13   Doc 82    Filed 02/08/19 Entered 02/08/19 15:16:11   Desc Main
                               Document      Page 4 of 8
Case 17-41165-can13   Doc 82    Filed 02/08/19 Entered 02/08/19 15:16:11   Desc Main
                               Document      Page 5 of 8
Case 17-41165-can13   Doc 82    Filed 02/08/19 Entered 02/08/19 15:16:11   Desc Main
                               Document      Page 6 of 8
Case 17-41165-can13   Doc 82    Filed 02/08/19 Entered 02/08/19 15:16:11   Desc Main
                               Document      Page 7 of 8
   Case 17-41165-can13               Doc 82      Filed 02/08/19 Entered 02/08/19 15:16:11                      Desc Main
                                                Document      Page 8 of 8

NewRez LLC DBA Shellpoint Mortgage Serv                   Phone Number:             (800) 365-7107
PO Box 10826                                              Fax:                      (866) 467-1137
                                                          Email: mtgbk@shellpointmtg.com
Greenville, SC 29603-0826



RE: Debtor 1 CARLA M MASSIE
    Debtor 2
Case No:    1741165
PROOF OF SERVICE
I certify that a copy of the foregoing documents were served upon the following persons electronically or by mail via the U.S. Postal
Service, postage prepaid or by personal delivery, at their scheduled addresses on this day, 2/8/2019.

Western District of Missouri, Kansas City Division
400 East 9th St., Rm1510
Kansas City, MO 64106



Richard Fink
2345 Grand Blvd
Suite 1200
Kansas City, MO 64108-2663


Tracy L Robinson
818 Grand Blvd Ste 505
Kansas City, MO 64106



CARLA M MASSIE

936 NE BRISTOL DR
LEES SMT MO 64086



/s/ Justin Alexander
